


Exhibit 10.13

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is effective as of the latest date set
out on the signature page hereof (the “Effective Date”), among Andrea
Electronics Corporation, a New York corporation having a place of business at
620 Johnson Ave., Suite 1B, Bohemia, New York 11716 (“Andrea”); and Realtek
Semiconductor Corporation, a Taiwan corporation having a place of business at
No. 2, Innovation Road II, Hsinchu Science Park, Hsinchu 300, Taiwan and its
Affiliates (collectively, “Realtek”) (Andrea and Realtek are hereinafter each
referred to as a “Party” and collectively the “Parties”).

RECITALS

WHEREAS, the Parties wish to resolve the litigations titled Andrea Electronics
Corporation v. Realtek Semiconductor Corp., Civ. Action No. 2:15-cv-215, pending
in the Eastern District of New York (the “New York Case”), Realtek Semiconductor
Corporation v. Andrea Electronics Corporation, Civ. Action No. 5:15-cv-03184,
pending in the Northern District of California (the “California Case”), and
Certain Audio Processing Hardware and Software and Products Containing the Same,
Inv. No. 337-TA-949, pending at the International Trade Commission (the “ITC
Investigation”) (collectively, the “Litigations”);

WHEREAS, the Parties wish to resolve the inter partes reviews with case numbers
IPR2015-01391, IPR2015-01392, IPR2015-01393, IPR2015-01394, IPR2015-01395,
IPR2015-01396, pending at the United States Patent and Trademark Office
(collectively, the “IPRs”);

WHEREAS, Andrea has accused Realtek audio hardware and associated audio
processing software and drivers provided and/or distributed by Realtek in the
New York Case and the ITC Investigation;

WHEREAS, Realtek has accused Andrea, in the California Case, of breaching the
terms of the Realtek License Agreement by filing the New York Case and the ITC
Investigation;

WHEREAS, Realtek petitioned the United States Patent and Trademark Office to
initiate Inter Partes Reviews of the Asserted Patents based upon prior art that
invalidates and/or renders obvious the claims of the Asserted Patents;

In consideration of the mutual promises and covenants herein contained, Andrea
and Realtek agree as follows:

Confidential - Settlement Agreement Page 1 of 10

--------------------------------------------------------------------------------




AGREEMENT

SECTION 1: DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
which shall include both singular and plural forms in context. Additional terms
may be defined elsewhere in this Agreement.

1.1. “Affiliate” means any other Entity, company or other legal entity that: (a)
is a Subsidiary of such Party, or (b) controls or is under common control of
such Party. For avoidance of doubt, Affiliates shall include any company or
legal entity that is spun-off from a Party (that remains in control or owned and
controlled by such Party) after the Effective Date or created solely as a change
in corporate structure so long as such company or legal entity (a) is a
Subsidiary of such Party, or (b) controls or is under common control of such
Party.

1.2. “Andrea Patents” means all patents and patent applications which Andrea, as
of the Effective Date, has the right to enforce in any country of the world
and/or the right to grant any licenses of any type, including but not limited to
all existing and any future U.S. patents, foreign counterparts, continuations,
continuations-in-part, divisionals, reexaminations, reissues, and any other
patents issued from or claiming the benefit of priority to (directly or through
a family of applications) any of the foregoing patents or patent applications.
Exhibit 1 is a list of such patents and applications as of the Effective Date.
Licensor represents and warrants that it fully owns all of the Andrea Patents
listed in Exhibit 1 and has the full right to grant the licenses and releases
set forth herein, notwithstanding any rights held by AND34 Funding LLC and/or
Fortress Investment Group.

1.3. “Asserted Patents” means all patents asserted by Andrea in the Litigations,
namely, the following U.S. Patents: 5,825,898; 6,049,607; 6,363,345; 6,483,923;
and 6,377,637.

1.4. “Control” (including its correlative meanings, “Controlled” and
“Controlling”) means the power directly or indirectly to direct or cause the
direction of the management and policies of an Entity whether through ownership
of voting securities, by contract or otherwise.

1.5. “Entity” means a natural person, corporation, association, joint venture,
partnership, company, limited liability company or other legal entity recognized
in any jurisdiction in the world.

1.6. “Realtek License Agreement” shall mean the February 1, 2008, Licensing
Agreement between Andrea and Realtek, and any amendments thereto, including but
not limited to the April 30, 2009 Addendum. Nothing in this Agreement shall be
construed as an admission regarding the proper scope of the Realtek License
Agreement or the interpretation of any term therein.

Confidential - Settlement Agreement Page 2 of 10

--------------------------------------------------------------------------------




1.7. “Subsidiary” shall mean any Entity directly or indirectly Controlled by a
Party.

SECTION 2: DISMISSALS

2.1. Dismissals. Subject to the terms and conditions herein the Parties shall
file the following:

       a.       Andrea and Realtek shall file a dismissal in the New York Case
in the form set forth in Exhibit A within sixty-five (65) days of the Effective
Date, and shall file a joint motion to stay proceedings within ten (10) days of
the Effective Date.   b. Realtek and Andrea shall file a dismissal in the
California Case in the form set forth in Exhibit B within sixty-five (65) days
of the Effective Date, and shall file a joint motion to stay proceedings within
ten (10) days of the Effective Date.   c. Andrea and Realtek shall file a motion
to terminate the ITC Investigation in the form set forth in Exhibit C within ten
(10) days of the Effective Date.    d. Andrea and Realtek shall jointly file
necessary submissions to terminate the IPRs, including in the form set forth in
Exhibit D and agree to cooperate to effectuate such terminations as promptly as
possible. The parties expressly recognize that the Patent Trials and Appeals
Board may nonetheless exercise its discretion under 35 U.S.C. § 317 (a) to
proceed to a final written decision.

2.2. Dismissals with Prejudice. All claims of patent infringement in the ITC
Investigation and the New York Case are dismissed with prejudice. In addition,
all claims, counterclaims and/or defenses that were brought or could have been
brought in the California Case as of the Effective Date are dismissed with
prejudice, including without limitation any and all claims by either Party
regarding the breach or failure to perform under the Realtek License Agreement
prior to the Effective Date of this Agreement. Nothing in this Agreement affects
any rights of either Party under the Realtek License Agreement for any breach
that may occur after the Effective Date of this Agreement.

Confidential - Settlement Agreement Page 3 of 10

--------------------------------------------------------------------------------




2.3. Releases. Subject to and contingent upon performance of the obligations set
forth herein, and satisfaction of the conditions set forth in this Agreement,
both Parties and their Affiliates hereby irrevocably release any and all claims
that have been brought or could have been brought by the Parties in the
Litigations or relating to the Andrea Patents or the Realtek License Agreement,
as of the Effective Date.

       a.       With respect to any and all claims released herein, each Party
stipulates and agrees that they shall be deemed to have expressly waived any and
all provisions, rights and benefits conferred by any law of any country, state
or territory, or principle of common law, which is similar, comparable, or
equivalent to Cal. Civ. Code § 1542, which provides:   A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.     Each Party acknowledges
that the inclusion of such unknown claims in the releases above was separately
bargained for and was a key element of this Agreement. Each Party acknowledges
that they may hereafter discover facts which are different from or in addition
to those that they may now know or believe to be true with respect to any and
all claims herein released and agree that all such unknown claims are
nonetheless released and that the releases above shall be and remain effective
in all respects even if such different or additional facts are subsequently
discovered.   b. Each Party expressly agrees to waive any and all rights to any
past damages incurred up to and including the Effective Date of this Agreement.

2.4. No Costs. The Parties agree that this Agreement is intended solely as a
compromise between the Parties and without any acknowledgment of liability,
fault, or damages. The Parties acknowledge and agree that each Party shall bear
its own attorneys’ fees, court costs, expenses, and any other related costs and
expenses that they have incurred in connection with any and all claims
previously filed against each other. The Parties also agree that they shall bear
their own costs and attorneys’ fees relating to or arising from the negotiation
and performance of this Agreement.

SECTION 3
MISCELLANEOUS

3.1 Term. The rights granted under this Agreement shall commence upon the
Effective Date.

3.2 No Other Obligations. Neither Party shall have any other responsibilities or
obligations in connection with actions to enforce or defend the Andrea Patents.

3.3 Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties, successors and assignees. Notwithstanding the preceding,
it is understood that no assignment will release either Party or their
Affiliates from any of their obligations hereunder.

Confidential - Settlement Agreement Page 4 of 10

--------------------------------------------------------------------------------




SECTION 4
NOTICE

4.1. Written Notices. Any notices under this Agreement shall be in writing and
delivered by facsimile transmission, electronic mail, overnight express mail or
express courier service to such Party at the address given below, or such other
address as provided by a Party by written notice in accordance with this
Section, and shall be effective on receipt. Notwithstanding the foregoing,
notices and other communications sent by facsimile transmission or electronic
mail shall be effective upon the sender’s receipt of an acknowledgement from the
intended recipient. This paragraph in no way constitutes waiver of service of
process in any litigation between the parties.

            For Andrea:       Andrea Electronics Corporation       620 Johnson
Ave., Suite 1B Bohemia, New York 11716       For Realtek: Realtek Semiconductor
Corporation No. 2 Innovation Road II Hsinchu Science Park Hsinchu 300, Taiwan


SECTION 5
GOVERNING LAW AND JURISDICTION

5.1 Governing Law. The Parties agree that this Agreement shall be considered to
have been made in, and construed and interpreted in accordance with the
substantive laws of the State of California, without regard to its conflict of
laws principles.

5.2 Jurisdiction. The Parties hereby submit to, and waive any venue objections
against, the sole and exclusive jurisdiction of the state and federal courts
located in Santa Clara county in the State of California.

SECTION 6
WARRANTIES; COVENANTS; LIMITATION OF LIABILITY

6.1 Limited Warranty. Each Party represents and warrants that it has the full
authority to enter into and fully perform this Agreement; and that this
Agreement is valid and binding and enforceable in accordance with its terms.
Andrea further represents and warrants that it owns the Andrea Patents and has
the right to grant the releases and covenants herein regardless of any rights in
the Andrea Patents and Andrea Technology held by AND34 Funding LLC and/or
Fortress Investment Group.

Confidential - Settlement Agreement Page 5 of 10

--------------------------------------------------------------------------------




SECTION 7
CONFIDENTIALITY

7.1 Duty to Maintain Confidentiality. Either Party may publicly disclose the
existence of this Agreement, provided, however, that the terms and conditions of
this Agreement shall be confidential and shall not be disclosed to any person or
entity not a Party to this Agreement, except for Affiliates, attorneys,
accountants, and investors who are bound by confidentiality provisions, unless
prior written consent is obtained from the other Party. Notwithstanding the
foregoing, either Party may disclose this Agreement, including its terms and
conditions, pursuant to any competent court, regulatory authority, governmental
agency, or semi-governmental agency orders, regulations, and/or requirements,
provided however, that in the event of such disclosure, the applicable Party who
needs to disclose will use good faith efforts to maintain the confidentiality of
any terms and/or conditions of this Agreement which are not so required to be
disclosed. Realtek may disclose the relevant portions of this Agreement to its
customers, suppliers, and/or distributors to the extent necessary to demonstrate
the scope of this Agreement. Furthermore, either Party may, subject to the terms
of a non-disclosure agreement, disclose this Agreement to third parties in
connection with business discussions or in connection with any merger or
acquisition proposed or discussions that may lead to such proposal, in each
case, for which such Party reasonably deems such disclosure to be necessary.

7.2 Disclosure Related to Legal Process. Notwithstanding Section 7.1, a Party
may produce this Agreement in response to a subpoena, discovery request or court
order, or in conjunction with an assertion or claim against Licensee, Realtek
related products, or Realtek related activities; provided such Party produces
this Agreement under a “Highly Confidential-Outside Counsel’s Eyes Only”
designation or similar designation or otherwise makes provisions to protect the
confidentiality of this Agreement.

SECTION 8
MISCELLANEOUS

8.1 Counterparts. This Agreement may be executed in counterparts in the English
language and each executed document shall be deemed an original thereof.

8.2 Entire Agreement; Construction. This Agreement constitute the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all written and oral prior agreements and understandings with respect
thereto.

8.3 Modification. No variation or modification of the terms of this Agreement or
any waiver of any of the terms or provisions hereof shall be valid unless in
writing and signed by an authorized representative of each of the Parties.

Confidential - Settlement Agreement Page 6 of 10

--------------------------------------------------------------------------------




8.4 Severability; Interpretation. This Agreement is subject to the restrictions,
limitations, terms and conditions of all applicable governmental regulations,
approvals and clearances. If any term or provision of this Agreement is held
invalid, illegal or unenforceable in any respect for any reason, that
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein, and instead
had been included in such manner as to lawfully effectuate the intent of such
term or provision. The Parties acknowledge that each Party was represented by
legal counsel in connection with this Agreement and that each of them and its
counsel have reviewed this Agreement, and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation of this Agreement or any applicable amendments
or any exhibits.

8.5 Waiver. Failure by either Party to enforce any rights under this Agreement
for any length of time shall not be construed as a waiver of such rights nor
shall a waiver by either Party in one or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.

8.6 Agency. Nothing in this Agreement shall be construed to constitute the
Parties as partners or participating in a joint venture or constitute either
Party as agent of the other.

8.7 No Admission. The Parties agree that this Agreement or anything contained
herein shall not constitute an admission by Realtek of infringement, validity or
enforceability of any of the Andrea Patents.

*          *          *          *          *

Confidential - Settlement Agreement Page 7 of 10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
duly authorized officers effective on the Effective Date.

Andrea Electronics Corporation

By: /s/ Douglas J. Andrea   Name:   Douglas Andrea   Title: Chairman, President
and CEO   Date: October 15, 2015



Realtek Semiconductor Corporation


By: /s/ Alex Chin   Name:   Alex Chin   Title: President   Date: October 15,
2015


Confidential - Settlement Agreement Page 8 of 10

--------------------------------------------------------------------------------




Exhibit 1

Pat. No. App. No. Title Filing Date Issue Date 5,825,898 08/672,899 System and
method 27-Jun-1996 20-Oct-1998 for adaptive interference cancelling 6,049,607
09/157,035 Interference canceling 18-Sep-1998 11-Apr-2000 method and apparatus
6,108,415 08/953,021 Noise cancelling 17-Oct-1997 22-Aug-2000 improvement to a  
  communications     device 6,178,248 08/840,159 Dual-processing 14-Apr-1997
23-Jan-2001 interference cancelling system and method 6,198,693 09/059,503
System and method 13-Apr-1998 06-Mar-2001 for finding the   direction of a wave
source using an array of sensors 6,332,028 09/055,709 Dual-processing
07-Apr-1998 18-Dec-2001 interference cancelling system and method 6,363,345
09/252,874 System, method and 18-Feb-1999 26-Mar-2002 apparatus for cancelling
noise 6,377,637 09/614,875 Sub-band exponential 12-Jul-2000 23-Apr-2002
smoothing noise canceling system 6,483,923 09/130,923 System and method
06-Aug-1998 19-Nov-2002 for adaptive interference cancelling 6,594,367
09/427,410 Super directional 25-Oct-1999 15-Jul-2003 beamforming design and
implementation


Confidential - Settlement Agreement Page 9 of 10

--------------------------------------------------------------------------------




Pat. No. App. No. Title Filing Date Issue Date 7,319,762 11/482,351 Headset with
flashing 05-Jul-2006 15-Jan-2008 light emitting diodes 8,150,054 12/332,959
Adaptive filter in a 11-Dec-2008 03-Apr-2012   sensor array system 8,542,843
12/429,623 Headset with 24-Apr-2009 24-Sep-2013 integrated stereo array
microphone   8,767,973 13/291,565 Adaptive filter in a 8-Nov-2011 1-Jul-2014
sensory array system 8,818,000 12/916,470 System, device, and 29-Oct-2010
26-Aug-2014 method utilizing an integrated stereo array microphone 14/319,707
Steerable sensor array 30-Jun-2014 system with video input 14/463,018 System,
device, and 19-Aug-2014 method utilizing an integrated stereo array microphone


Confidential - Settlement Agreement Page 10 of 10

--------------------------------------------------------------------------------